Michigan Supreme Court
                                                                                             Lansing, Michigan
                                                                Chief Justice:         Justices:



Syllabus                                                        Robert P. Young, Jr.   Michael F. Cavanagh
                                                                                       Stephen J. Markman
                                                                                       Mary Beth Kelly
                                                                                       Brian K. Zahra
                                                                                       Bridget M. McCormack
                                                                                       David F. Viviano
This syllabus constitutes no part of the opinion of the Court but has been             Reporter of Decisions:
prepared by the Reporter of Decisions for the convenience of the reader.               Corbin R. Davis


                                In re COH, ERH, JRG, & KBH, MINORS

       Docket No. 147515. Argued December 10, 2013 (Calendar No. 2). Decided April 22, 2014.

              The Department of Human Services (DHS) petitioned the Muskegon Circuit Court,
       Family Division, to terminate the parental rights of the mother and two fathers of the minor
       children COH, ERH, JRG, and KBH, who had been removed from the mother’s home and
       placed in foster care. At the dispositional hearing, Lori Scribner, the biological grandmother of
       three of the children, submitted a letter expressing interest in becoming all four children’s
       guardian if they were not returned to their mother. The court concluded that terminating the
       mother’s rights was not in the children’s best interests, although it granted the petition with
       respect to the fathers. The following year, the DHS again petitioned to terminate the mother’s
       parental rights. The mother pleaded no contest to the allegations in the petition, and Scribner
       moved to be appointed the children’s guardian under MCL 712.19c and MCR 3.979. The court,
       William C. Marietti, J., denied Scribner’s motion after considering the best-interest factors from
       the Child Custody Act, MCL 722.21 et seq., and admitted the children to the Michigan
       Children’s Institute (MCI) under MCL 400.203. Scribner requested consent from the MCI
       superintendent to adopt the children, but the superintendent denied it, and the trial court denied
       Scribner’s motion to reverse the denial. Scribner appealed both this decision and the order
       denying her petition for guardianship. After consolidating the appeals, the Court of Appeals,
       TALBOT, P.J., and MARKEY and RIORDAN, JJ., reversed the order denying Scribner’s petition for
       guardianship in an unpublished opinion per curiam issued June 25, 2013 (Docket Nos. 309161
       and 312691) and remanded for the entry of an order appointing Scribner guardian. The Supreme
       Court granted the DHS’s application for leave to appeal. 495 Mich 870 (2013).

               In a unanimous opinion by Justice CAVANAGH, the Supreme Court held:

              The preference created in MCL 722.954a for a child who has been removed from the
       parental home to be placed with relatives applies when the DHS is making its initial placement
       decision, but it does not apply to a court’s decision regarding whether to appoint a guardian for
       the child under MCL 712A.19c(2). In deciding whether to appoint a guardian under MCL
       712A.19c(2), a court must determine whether the guardianship is in the child’s best interests. In
       so doing, the court has the discretion to consider the best-interest factors from the Child Custody
       Act, MCL 722.23; the Adoption Code, MCL 710.22(g); or any other factors that may be relevant
       under the circumstances of a particular case.
        1. The Court of Appeals erred by holding that the preference set forth in MCL 722.954a
for placing a child with relatives after the initial removal from a parent’s custody applies to a
court’s decision under MCL 712A.19c whether to appoint a guardian for a child whose parents’
rights have been terminated. MCL 722.954a applies from the moment a child is removed from
his or her parents’ care and throughout the review process, but there is no indication in the
statutory language that the Legislature intended this preference to apply beyond the time frame
identified within MCL 722.954a. Similarly, MCL 712A.19c expressly applies only to instances
in which a child remains in placement following the termination of parental rights, which occurs
after the DHS makes the initial placement decision regulated by MCL 722.954a. Moreover,
MCL 712A.19c(14) expressly provides that MCL 712A.19c, which includes the court’s authority
to appoint a guardian under MCL 712A.19c(2), applies only to cases in which parental rights to
the child were terminated, and MCL 712A.19a(7)(c) establishes a separate process for appointing
a guardian before parental rights have been terminated. The fact that MCL 712A.19c(2) refers
neither to MCL 722.954a nor to “relatives” bolsters the conclusion that the preference for
placement with relatives created in MCL 722.954a does not apply outside the period for
determining a child’s initial placement immediately after removal.

        2. MCL 712A.19c(2) provides that at a review hearing for a child who remains in
placement after parental rights were terminated, the trial court may appoint a guardian if it
determines that doing so is in the child’s best interests. Because MCL 712A.19c(2) does not
direct a court to apply certain factors or otherwise limit a court’s method for determining the
child’s best interests, a trial court has discretion to determine the best method for analyzing the
child’s best interests by considering the circumstances relevant to the particular case. While the
Adoption Code factors set forth in MCL 710.22(g) provide a useful list of considerations that
may be relevant to a guardianship decision, neither the language of MCL 712A.19c(2) nor the
similarities between a guardianship and an adoption requires application of the Adoption Code
factors to all guardianship petitions. Depending on the circumstances, a case may more
reasonably lend itself to application of the Child Custody Act factors, some combination of the
Adoption Code and Child Custody Act factors, or a unique set of factors developed by the trial
court for purposes of a particular case.

        3. The trial court did not abuse its discretion by applying the best-interest factors from
the Child Custody Act rather than those set forth in the Adoption Code to decide Scribner’s
petition for a guardianship under MCL 712A.19c. The Child Custody Act factors incorporate a
comparative analysis, which was a logical method for determining which of the two placement
options was in the children’s best interests. The court did not clearly err in its factual findings
regarding these factors or in its conclusion that a guardianship with Scribner was not in the
children’s best interests under MCL 722.19c(2). Because the Court of Appeals erroneously
concluded that a preference for placement with relatives existed under MCL 712.19c(2) and
substituted its judgment for the trial courts’ on questions of fact regarding the children’s best
interests, the Court of Appeals judgment was reversed and the case remanded to that Court for
consideration of Scribner’s appeal of the MCI Superintendent’s denial of consent to adopt the
children.

       Court of Appeals judgment reversed; case remanded to that Court for further
proceedings.



                                    ©2014 State of Michigan
                                                                            Michigan Supreme Court
                                                                                  Lansing, Michigan
                                                      Chief Justice:          Justices:



Opinion                                               Robert P. Young, Jr. Michael F. Cavanagh
                                                                           Stephen J. Markman
                                                                           Mary Beth Kelly
                                                                           Brian K. Zahra
                                                                           Bridget M. McCormack
                                                                           David F. Viviano

                                                                       FILED APRIL 22, 2014

                            STATE OF MICHIGAN

                                   SUPREME COURT


 In re COH, ERH, JRG, & KBH, Minors.


                                                               No. 147515




 BEFORE THE ENTIRE BENCH

 CAVANAGH, J.
       This case requires us to consider the interplay between MCL 722.954a and MCL

 712A.19c. Specifically, we must determine whether the preference for placement with

 relatives created by MCL 722.954a is relevant to a court’s consideration of a petition to

 appoint a guardian under MCL 712A.19c(2).

       Because we conclude that the two statutes apply at different and distinct stages of

 child protective proceedings, we hold that there is no preference for placement with

 relatives as part of a guardianship determination under MCL 712A.19c(2). Accordingly,

 because the Court of Appeals in this case applied a preference in favor of creating a

 guardianship with a relative in support of its decision to reverse the trial court, we
conclude that the Court of Appeals erred. Therefore, we reverse the Court of Appeals

and remand to that Court to consider issues not previously addressed.

                       I. FACTS AND PROCEDURAL HISTORY

         In February 2008, the Department of Human Services (DHS) removed COH,

ERH, JRG, and KBH from their mother’s care under MCL 712A.2(b).1 The children

were initially placed in two separate foster homes; however, in October 2008, all of the

children were placed in their current foster home, with Holy Cross Children’s Services

supervising the placement.

         At the December 12, 2008, review hearing, the DHS expressed its intent to seek

termination of the mother’s and both fathers’ parental rights, and, in March 2009, the

DHS petitioned to terminate all parental rights. A dispositional hearing occurred in June

2009, and the trial court terminated the fathers’ parental rights but did not terminate the

mother’s parental rights. The trial court concluded that grounds existed to terminate the

mother’s rights, but that termination of her parental rights was not in the children’s best

interests at that time. One of the exhibits offered during the dispositional hearing was a

letter dated June 2, 2009, written to the trial court by appellant Lori Scribner, who is the

paternal biological grandmother of COH, ERH, and KBH. Scribner requested that the

trial court return the children to the mother and stated that if the children were not

returned to their mother, Scribner “would like to petition the court for guardianship and

would like information on how to proceed.”2

1
    JRG does not have the same biological father as COH, ERH, and KBH.
2
  Holy Cross’s foster care worker also testified that Scribner first expressed an interest in
a guardianship in May 2009.



                                             2
       In July 2010, the DHS again petitioned to terminate the mother’s parental rights.

Scribner moved to intervene and to be appointed the children’s juvenile guardian under

MCL 712A.19c(2) and MCR 3.979. The prosecutor and the mother agreed that the

mother would plead no contest to the allegations that she was unable to provide proper

care and custody for the children, that it was in the children’s best interests to terminate

the mother’s rights, and, if the plea was accepted, the prosecutor would agree that the

children not be committed to the Michigan Children’s Institute (MCI) until the trial court

ruled on Scribner’s guardianship petition. The trial court accepted the mother’s plea

under these conditions.

       On August 26, 2010, the trial court held a guardianship hearing. At the hearing,

Scribner testified that she had lived in Florida since 2005. Scribner also testified that she

had frequent contact with the children before moving to Florida, that she traveled to

Michigan in the summer of 2007 to visit the children, and that she continued to have

contact with the children after they were removed from the mother’s care in February

2008. However, Scribner testified that, in her opinion, Holy Cross frustrated her efforts

to contact the children after the children were placed in their current foster home in

October 2008. Regarding her efforts to have the children placed in her home, Scribner

testified that she began the process “a few months after” the children were removed from

the mother’s care. Because Scribner was living in a two-bedroom apartment, she also

began looking for a larger home to accommodate the children, but she did not purchase

the home until July 2009 and did not move into the home immediately. Scribner also

testified that she visited the children in Michigan during the summer of 2010. As part of




                                             3
the guardianship decision process, the trial court permitted the children to visit Scribner

in Florida for Thanksgiving and Christmas in 2010.

       A February 2011 evidentiary hearing regarding Scribner’s motion for a

guardianship included, among other things, testimony from multiple witnesses about the

children’s visits to Florida and the foster parents’ living arrangements and parenting

methods, some of which were incompatible with Holy Cross’s procedures.3 Ultimately,

the trial court denied Scribner’s guardianship petition.

       In making the guardianship decision, the trial court applied the best-interest factors

from the Child Custody Act, MCL 722.21 et seq., and determined that it was in the

children’s best interests to remain with their foster parents, who had petitioned to adopt

the children. Accordingly, the trial court committed the children to the DHS under MCL

400.203 for permanency planning, supervision, and care and placement.

       Scribner requested consent from the MCI superintendent to adopt the children, but

the superintendent denied the request, finding that adoption by the foster parents was in

the children’s best interests. Scribner filed a motion with the trial court under MCL

710.45(2), alleging that the superintendent’s decision was arbitrary and capricious. The

trial court denied the motion.

       Scribner appealed by leave granted in the Court of Appeals, which reversed the

trial court’s denial of Scribner’s petition for guardianship. In re COH, ERH, JRG &


3
  Testimony established that the foster parents at times required the children to run laps
around the house or consume fish oil and Tabasco sauce as punishment. The foster father
testified that the foster parents discontinued those discipline methods at Holy Cross’s
request.



                                             4
KBH, Minors, unpublished opinion per curiam of the Court of Appeals, issued June 25,

2013 (Docket Nos. 309161 and 312691). The Court of Appeals concluded that the trial

court “failed to recognize the preference for children to be placed with relatives” and

determined that “had the trial court recognized this preference and then given [Scribner]

the special preference and consideration that she was due as the children’s grandmother,

the court would have granted the guardianship petition.” Unpub op at 5. The Court of

Appeals did not address Scribner’s appeal of the denial of consent to adopt, finding the

issue moot under its disposition of the case. We granted the DHS’s application for leave

to appeal. 495 Mich 870 (2013).

                             II. STANDARD OF REVIEW

      This Court reviews de novo issues of statutory interpretation.              Detroit v

Ambassador Bridge Co, 481 Mich 29, 35; 748 NW2d 221 (2008). “A court’s factual

findings underlying the application of legal issues are reviewed for clear error.” In re

Morris, 491 Mich 81, 97; 815 NW2d 62 (2012).

                                     III. ANALYSIS

      This case involves the removal of juveniles from the care of their biological

parents. As explained in In re Rood, 483 Mich 73, 93; 763 NW2d 587 (2009), the

overarching goals guiding the juvenile code, MCL 712A.1 et seq., are established in

MCL 712A.1(3):

            This chapter shall be liberally construed so that each juvenile coming
      within the court’s jurisdiction receives the care, guidance, and control,
      preferably in his or her own home, conducive to the juvenile’s welfare and
      the best interest of the state. If a juvenile is removed from the control of his
      or her parents, the juvenile shall be placed in care as nearly as possible




                                             5
       equivalent to the care that should have been given to the juvenile by his or
       her parents.

See, also, MCR 3.902(B).

                              A. LEGAL BACKGROUND

       Child protective proceedings are generally divided into the adjudicative and the

dispositional phases. “The adjudicative phase determines whether the . . . court may

exercise jurisdiction over the child,” In re Brock, 442 Mich 101, 108; 499 NW2d 752

(1993), and includes “a preliminary hearing at which the court may authorize a petition

for removal of a child from his home, MCL 712A.13a(2),” In re Mason, 486 Mich 142,

154; 782 NW2d 747 (2010).

       If the court acquires jurisdiction, the dispositional phase determines what action, if

any, will be taken on behalf of the child. In re Brock, 442 Mich at 108. The dispositional

phase includes “review hearings to evaluate the child’s and parents’ progress, MCL

712A.19, permanency planning hearings, MCL 712A.19a, and, in some instances, a

termination hearing, MCL 712A.19b.” In re Mason, 486 Mich at 154. Additionally,

MCL 712A.19c establishes the procedures applicable when a child remains in a

placement after termination of parental rights.

       When a child is removed from a parent’s care during the adjudication phase under

MCL 712A.2(b), as in this case, “the court shall order the juvenile placed in the most

family-like setting available consistent with the juvenile’s needs.” MCL 712A.13a(12).




                                             6
The “agency,” which was the DHS in this case,4 must complete an initial services plan

within 30 days of the child’s placement. MCL 712A.13a(10)(a). As part of the initial

services plan, the DHS is required to comply with MCL 722.954a(2), which, at the times

relevant to this case, stated:

         Upon removal, . . . the supervising agency shall, within 30 days, identify,
         locate, and consult with relatives to determine placement with a fit and
         appropriate relative who would meet the child’s developmental, emotional,
         and physical needs as an alternative to foster care. [Emphasis added.][5]

         The DHS is also required, under former MCL 722.954a(2), to meet the following

requirements not more than 90 days after the child’s removal:

                (a) Make a placement decision and document in writing the reason
         for the decision.

                (b) Provide written notice of the decision and the reasons for the
         placement decision to . . . each relative who expresses an interest in caring
         for the child . . . .

Finally, former MCL 722.954a(3) provides for review of the DHS’s decision:




4
    “Agency” is defined as

         a public or private organization, institution, or facility that is performing the
         functions under part D of title IV of the social security act, 42 USC 651 to
         669b, or that is responsible under court order or contractual arrangement for
         a juvenile’s care and supervision. [MCL 712A.13a(1)(a).]
5
 The Legislature amended MCL 722.954a, effective December 14, 2010. 2010 PA 265.
Because the trial court decided the issues relevant to the children’s initial placement
before December 14, 2010, we analyze this case under the statutory provisions in effect
when the trial court decided the issues and, as a result, the statutory citations in this
opinion may not correspond to the amended version of MCL 722.954a.



                                                7
       A person who receives a written decision described in subsection (2) may
       request in writing, within 5 days, documentation of the reasons for the
       decision, and if the person does not agree with the placement decision, he
       or she may request that the child’s attorney review the decision to
       determine if the decision is in the child’s best interest. If the child’s
       attorney determines the decision is not in the child’s best interest, within 14
       days after the date of the written decision the attorney shall petition the
       court that placed the child out of the child’s home for a review hearing.
       The court shall commence the review hearing not more than 7 days after the
       date of the attorney’s petition and shall hold the hearing on the record.

       In this case, Scribner seeks a juvenile guardianship under MCL 712A.19c, which

applies during the dispositional phase of child protective proceedings and states in

relevant part:

               (1) [I]f a child remains in placement following the termination of
       parental rights to the child, the court shall conduct a review hearing not
       more than 91 days after the termination of parental rights and no later than
       every 91 days after that hearing for the first year following termination of
       parental rights to the child. If a child remains in a placement for more than
       1 year following termination of parental rights to the child, a review hearing
       shall be held no later than 182 days from the immediately preceding review
       hearing before the end of the first year and no later than every 182 days
       from each preceding review hearing thereafter until the case is
       dismissed. . . . At a hearing under this section, the court shall review all of
       the following:

              (a) The appropriateness of the permanency planning goal for
       the child.

                 (b) The appropriateness of the child’s placement.

              (c) The reasonable efforts being made to place the child for
       adoption or in other permanent placement in a timely manner.

              (2) [I]f the court determines that it is in the child’s best interests, the
       court may appoint a guardian for the child.

                                            * * *




                                               8
              (14) This section applies only to a child’s case in which parental
       rights to the child were . . . terminated as the result of a proceeding under
       section 2(b) of this chapter . . . . This section applies as long as the child is
       subject to the jurisdiction, control, or supervision of the court or of the
       Michigan children’s institute or other agency. [Emphasis added.]

           B. INTERPLAY BETWEEN MCL 722.954a AND MCL 712A.19c

       When interpreting statutes, “our primary task . . . is to discern and give effect to

the intent of the Legislature.” Sun Valley Foods Co v Ward, 460 Mich 230, 236; 596

NW2d 119 (1999) (citations omitted). To accomplish that task, we begin by examining

the language of the statute itself. Id. (citation omitted). “If the language of the statute is

unambiguous, the Legislature must have intended the meaning clearly expressed, and the

statute must be enforced as written.” Id. (citation omitted).

       The plain language of MCL 722.954a and MCL 712A.19c establishes that the two

statutes apply at different stages of child protective proceedings. Specifically, MCL

722.954a(2) provides that “[u]pon removal” DHS has a duty to “identify, locate, and

consult with relatives to determine placement with a fit and appropriate relative who

would meet the child’s developmental, emotional, and physical needs” and that duty

must be satisfied “within 30 days” of removal. Accordingly, MCL 722.954a applies

from the moment a child is removed from his or her parents’ care, i.e., before any

placement decision is made, and, consequently, the requirements of MCL 722.954a are

intended to guide the DHS’s initial placement decision.

       The preference for placement with relatives is also expressly preserved throughout

the review process established in former MCL 722.954a(2) and (3).                Specifically,

subsection (2)(b) requires the DHS to make an initial placement decision within 90 days


                                              9
of removal and “[p]rovide written notice of the decision and the reasons for the

placement decision to . . . each relative who expresses an interest in caring for the

child . . . .” Additionally, subsection (3) permits a relative who receives notice to request

an explanation of the decision and potentially obtain a review hearing if the person does

not agree with the placement decision. However, the review process is limited to a

narrow time period: the request for documentation of the reasons for the placement

decision must be made within 5 days of receiving the placement decision, the potential

petition for a review hearing must be made within 14 days of the written decision, and

the review hearing must be held within 7 days after the petition. MCL 722.954a(3).

Thus, there is no indication within the statutory language of MCL 722.954a that the

Legislature intended that the preference for placement with relatives exists beyond the

time frame identified within MCL 722.954a.

       Similarly, the plain language of MCL 712A.19c expressly limits the statute’s

applicability only to instances in which “a child remains in placement following the

termination of parental rights . . . .” MCL 712A.19c(1) (emphasis added). Thus, the

plain language of MCL 712A.19c establishes that the statute only applies after

termination of parental rights, which occurs after the DHS makes the initial placement

decision regulated by MCL 722.954a.

       Although when considered in isolation MCL 712A.19c(2) does not expressly state

that the court’s authority to appoint a guardian under that subsection is limited to the

posttermination stage of child protective proceedings, we must consider the subsection’s

“placement and purpose in the statutory scheme.” Sun Valley Foods Co, 460 Mich at 237


                                             10
(quotation marks and citation omitted).           As established, the subsection immediately

preceding subsection (2) expressly limits the statute’s applicability to the posttermination

stage.    Moreover, subsection (14) expressly provides that “[t]his section,” meaning

section 19c, “applies only to a child’s case in which parental rights to the child were . . .

terminated . . . .”    Because the court’s authority to appoint a guardian under MCL

712A.19c(2) is part of section 19c, MCL 712A.19c(14) expressly limits its application to

the posttermination stage of child protective proceedings.

         Additionally, MCL 712A.19a establishes the process for appointing a guardian

before termination of parental rights. Specifically, MCL 712A.19a(7) provides that

         [i]f the agency demonstrates . . . that initiating the termination of parental
         rights to the child is clearly not in the child’s best interests, or the court
         does not order the agency to initiate termination of parental rights to the
         child . . . then the court shall order 1 or more of the following alternative
         placement plans:
                                             * * *

                 (c) . . . [i]f the court determines that it is in the child’s best interests,
         appoint a guardian for the child, which guardianship may continue until the
         child is emancipated.

Because the Legislature enacted separate statutes that create distinct processes for

appointing a guardian before and after termination of parental rights, we must interpret

those statutes in a way that avoids rendering either statute surplusage. Whitman v City of

Burton, 493 Mich 303, 311-312; 831 NW2d 223 (2013). We conclude that the process




                                                  11
for appointing a guardian under MCL 712A.19c(2) is only applicable at the

posttermination stage of a child protective proceeding.6

       Finally, MCL 712A.19c(2) does not refer to MCL 722.954a, nor does it refer to

“relatives,” which bolsters the conclusion that the preference for placement with relatives

created in MCL 722.954a does not apply outside the time period for determining a child’s

initial placement immediately after removal and, therefore, does not apply to a court’s

decision to appoint a guardian under MCL 712A.19c(2) after parental rights are

terminated. Accordingly, although the Court of Appeals accurately concluded that MCL

722.954a creates a statutory preference for placement with relatives, the plain language of

MCL 722.954a limits the applicability of the preference to only the initial stage of the

process, i.e., immediately after a child is removed from his or her parents’ care and

during the statutory review period established in MCL 722.954a(3).7 Therefore, we agree

6
  The court rules likewise reflect the fact that the statutory scheme creates different
processes for appointing a guardianship that apply at different stages of child protective
proceedings. Specifically, MCR 3.979(A) states:

               Appointment of Juvenile Guardian; Process. If the court determines
       at a posttermination review hearing or a permanency planning hearing that
       it is in the child’s best interests, the court may appoint a juvenile guardian
       for the child pursuant to MCL 712A.19a or MCL 712A.19c. [Emphasis
       added.]

Thus, MCR 3.979(A) recognizes that a court may appoint a guardian at a posttermination
review hearing, which is governed by MCL 712A.19c, or at a permanency planning
hearing, which is governed by MCL 712A.19a.
7
 As noted, the Legislature amended MCL 722.954a, effective December 14, 2010. 2010
PA 265. We also note that as part of the 2010 amendments, the Legislature added MCL
722.954a(5), which expressly requires the DHS to “give special consideration and
preference to a child’s relative or relatives who are willing to care for the child, are fit to
do so, and would meet the child’s developmental, emotional, and physical needs” and


                                              12
with the Court of Appeals’ conclusion in In re AEG & LEG, unpublished opinion per

curiam of the Court of Appeals, issued November 7, 2013 (Docket No. 316599), that the

plain language of MCL 722.954a “indicates that the Legislature intended the statute to

provide procedural requirements where a child is removed pursuant to a child protective

proceeding,” but that there “is no indication that [MCL 722.954a] was intended to apply

to . . . decisions after termination,” which includes a court’s decision regarding a

guardianship petition under MCL 712A.19c(2).

                         C. INTERPRETATION OF MCL 712A.19c

        Having established that MCL 712A.19c applies after termination of parental rights

and does not include a preference for creating a guardianship with a relative, we must

now determine what a trial court must do to satisfy MCL 712A.19c(2). The plain

language of the statute simply provides that the trial court may appoint a guardian “if the

court determines that [a guardianship] is in the child’s best interests[.]”             MCL

712A.19c(2).

        As previously discussed, the trial court applied the best-interest factors from the

Child Custody Act, MCL 722.23;8 however, Scribner argues, and the Court of Appeals

requires the DHS to do so “[b]efore determining placement of a child” in the DHS’s care.
Emphasis added. Accordingly, although we do not expressly apply subsection (5) in this
case, we note that our analysis is not inconsistent with this new statutory language,
because subsection (5) expressly applies before the initial placement decision is made.
8
    MCL 722.23 states:

        As used in this act, “best interests of the child” means the sum total of the
        following factors to be considered, evaluated, and determined by the court:

              (a) The love, affection, and other emotional ties existing between the
        parties involved and the child.


                                             13
agreed, that the best-interest factors in the Adoption Code, MCL 710.22(g),9 should apply

to a guardianship decision under MCL 712A.19c(2). Therefore, the Court of Appeals



                (b) The capacity and disposition of the parties involved to give the
         child love, affection, and guidance and to continue the education and
         raising of the child in his or her religion or creed, if any.

                (c) The capacity and disposition of the parties involved to provide
         the child with food, clothing, medical care or other remedial care
         recognized and permitted under the laws of this state in place of medical
         care, and other material needs.

               (d) The length of time the child has lived in a stable, satisfactory
         environment, and the desirability of maintaining continuity.

                (e) The permanence, as a family unit, of the existing or proposed
         custodial home or homes.

                (f) The moral fitness of the parties involved.

                (g) The mental and physical health of the parties involved.

                (h) The home, school, and community record of the child.

                (i) The reasonable preference of the child, if the court considers the
         child to be of sufficient age to express preference.

                (j) The willingness and ability of each of the parties to facilitate and
         encourage a close and continuing parent-child relationship between the
         child and the other parent or the child and the parents.

                (k) Domestic violence, regardless of whether the violence was
         directed against or witnessed by the child.

                (l) Any other factor considered by the court to be relevant to a
         particular child custody dispute.
9
    MCL 710.22(g) states:

         “Best interests of the adoptee” or “best interests of the child” means the
         sum total of the following factors to be considered, evaluated, and


                                               14
determined by the court to be applied to give the adoptee permanence at the
earliest possible date:

      (i) The love, affection, and other emotional ties existing between the
adopting individual or individuals and the adoptee or, in the case of a
hearing under [MCL 710.39], the putative father and the adoptee.

      (ii) The capacity and disposition of the adopting individual or
individuals or, in the case of a hearing under [MCL 710.39], the putative
father to give the adoptee love, affection, and guidance, and to educate and
create a milieu that fosters the religion, racial identity, and culture of the
adoptee.

      (iii) The capacity and disposition of the adopting individual or
individuals or, in the case of a hearing under [MCL 710.39], the putative
father, to provide the adoptee with food, clothing, education, permanence,
medical care or other remedial care recognized and permitted under the
laws of this state in place of medical care, and other material needs.

      (iv) The length of time the adoptee has lived in a stable, satisfactory
environment, and the desirability of maintaining continuity.

       (v) The permanence as a family unit of the proposed adoptive home,
or, in the case of a hearing under [MCL 710.39], the home of the putative
father.

      (vi) The moral fitness of the adopting individual or individuals or, in
the case of a hearing under [MCL 710.39], of the putative father.

      (vii) The mental and physical health of the adopting individual or
individuals or, in the case of a hearing under [MCL 710.39], of the putative
father, and of the adoptee.

      (viii) The home, school, and community record of the adoptee.

      (ix) The reasonable preference of the adoptee, if the adoptee is 14
years of age or less and if the court considers the adoptee to be of sufficient
age to express a preference.

      (x) The ability and willingness of the adopting individual or
individuals to adopt the adoptee’s siblings.



                                      15
concluded that the trial court erred by using the Child Custody Act factors to compare

Scribner and the foster parents.

       In order to define the proper method for determining whether a guardianship is in

the child’s best interest, we must first interpret MCL 712A.19c(2). Issues of statutory

interpretation are reviewed de novo. Ambassador Bridge Co, 481 Mich at 35. The plain

language of MCL 712A.19c(2) does not expressly require application of any particular

set of factors; rather, the statute simply requires the court to base its decision whether to

appoint a guardian on “the child’s best interests.” Because MCL 712A.19c(2) does not

direct a court to apply certain factors or otherwise limit a court’s method for determining

the child’s best interests, the statute grants the court discretion regarding how to

determine what is in the child’s best interests depending on the case-specific

circumstances. See Easton Sch Dist No 4 v Snell, 24 Mich 350, 353 (1872) (holding that

when a statute grants a power “in general terms,” the statute “leaves the details to the

sound discretion” of the entity to whom the power is granted).

       Because MCL 712A.19c(2) grants the trial court discretion in determining whether

a guardianship is in the child’s best interest, a trial court’s decision regarding what factors

to consider in making the best-interest determination is reviewed for an abuse of

discretion. “An abuse of discretion occurs when the trial court chooses an outcome

falling outside the range of principled outcomes.” Edry v Adelman, 486 Mich 634, 639;

786 NW2d 567 (2010).


             (xi) Any other factor considered by the court to be relevant to a
       particular adoption proceeding, or to a putative father’s request for child
       custody.



                                              16
       A trial court may use its discretion under MCL 712A.19c(2) to determine the best

method for analyzing the child’s best interests by considering the circumstances relevant

to the particular case. The Adoption Code factors are a logical decision-making tool

when only one party petitions for a guardianship, because the court need not compare the

petitioning party to any other party. Rather, determining whether the guardianship is in

the child’s best interests depends solely on whether a guardianship with the petitioning

party is in the child’s best interests.     Moreover, a juvenile guardianship has many

characteristics that are similar to an adoption. Thus, the Adoption Code factors provide a

useful list of considerations that may be relevant to a guardianship decision, and trial

courts may therefore be led to apply the Adoption Code factors in deciding some, or

perhaps many, petitions for guardianship.

       However, neither the statutory language of MCL 712A.19c(2) nor the similarities

between a guardianship and an adoption require application of the Adoption Code factors

to all guardianship petitions, as the Court of Appeals suggests. Rather, depending on the

circumstances, a case may more reasonably lend itself to application of the Child Custody

Act factors, some combination of the Adoption Code and Child Custody Act factors, or a

unique set of factors developed by the trial court for purposes of a particular case.10

10
   In this regard, we note that the Child Custody Act and the Adoption Code factors
permit a court to consider “[a]ny other factor considered by the court to be relevant[.]”
MCL 722.23(l); MCL 710.22(g)(xi). Thus, although MCL 712A.19c(2) does not create
an overarching preference for creating a guardianship with a relative, the statute
nevertheless permits a trial court to consider familial ties in determining whether the
guardianship is in the child’s best interests. However, we stress that if a court concludes
that familial ties are relevant to the guardianship decision under MCL 712A.19c(2), the
familial relationship is only a factor that must be balanced among all the other relevant
factors—it does not give rise to a presumption in favor of creating a guardianship.



                                             17
       Finally, we must review the trial court’s findings of fact regarding the best-interest

determination, which are subject to the clear-error standard on appeal.           See MCR

2.613(C). See, also, In re BKD, 246 Mich App 212, 219; 631 NW2d 353 (2001)

(applying the clear-error standard to the trial court’s findings of fact regarding the best-

interest factors in the Adoption Code).11 “A finding is ‘clearly erroneous’ if although

there is evidence to support it, the reviewing court on the entire evidence is left with the

definite and firm conviction that a mistake has been made.” In re Mason, 486 Mich at

152 (quotation marks, brackets, and citation omitted).        Thus, under the clear-error

standard, “a reviewing court should not substitute its judgment on questions of fact unless

the factual determination clearly preponderates in the opposite direction.” Pierron v

Pierron, 486 Mich 81, 85; 782 NW2d 480 (2010) (quotation marks, brackets, and

citations omitted).

                                    D. APPLICATION

       Because we conclude that MCL 722.954a and MCL 712A.19c apply at different

stages of child protective proceedings, we conclude that the requirements of MCL

722.954a have no bearing on a trial court’s decision regarding a guardianship petition

under MCL 712A.19c. Thus, we conclude that the Court of Appeals erroneously held

that, as a relative of the children, Scribner was entitled to a preference as part of her

petition for a guardianship under MCL 712A.19c.12 However, that conclusion does not

11
  Cases in which this Court reviewed the trial court’s factual findings underlying its best-
interest determination for whether they were against the great weight of the evidence did
so under MCL 722.28, which does not apply here.
12
  Although our grant order directed the parties to address whether Scribner “was entitled
to [a] preference [for placement with relatives] where her son’s parental rights to the


                                             18
necessarily mandate that we affirm the trial court’s decision to deny Scribner’s

guardianship petition. Rather, we must also consider whether the trial court abused its

discretion when it selected the Child Custody Act’s best-interest factors rather than some

other set of factors to determine whether the guardianship was in the children’s best

interests. Additionally, we must consider whether the trial court clearly erred in its

findings of fact regarding the children’s best interests under MCL 712A.19c.

       We conclude that the trial court did not abuse its discretion by applying the best-

interest factors from the Child Custody Act. In this case, the trial court was faced with

two placement options for the children; therefore, logic required the trial court to

compare the two options in order to determine which placement was in the children’s best

interest. Under these circumstances, such a comparison was necessary because, although

both placement options may be qualified to meet the children’s needs, only one of the

placement options can truly be in the children’s best interests.         Because the Child

Custody Act factors incorporate a comparative analysis, and because comparison of the

two placement options in this case was a logical method for determining which option

was in the children’s best interests, the trial court’s decision to apply those factors rather

than the Adoption Code factors was not an abuse of discretion.13


children had been terminated,” 495 Mich at 870, that question is dependent on holding
that a preference for placement with relatives applies to MCL 712A.19c(2). Because we
conclude that no such preference exists, we need not consider the impact of the
termination of parental rights on a grandparent’s status as a relative under MCL
722.954a(2).
13
  Application of the Child Custody Act best-interest factors outside the context of a
custody dispute is not a novel approach in the area of juvenile law. For example, in In re
Barlow, 404 Mich 216, 236; 273 NW2d 35 (1978), we concluded that consideration of


                                             19
       We likewise conclude that the trial court did not clearly err in its application and

findings of fact related to the Child Custody Act’s best-interest factors to decide

Scribner’s petition for a guardianship under MCL 712A.19c. The trial court accurately

emphasized that “the paramount concern is what is best for the children.” The trial court

concluded that the children had developed a strong bond with the foster parents, while

only JRG displayed a similar bond with Scribner. The trial court concluded that the

foster parents had demonstrated the capacity to give the children love and guidance

whereas Scribner expressed a desire to do so, but had not demonstrated the ability to do

so, given that she had not cared for the children for a significant period of time. The trial

court determined that Scribner had a superior financial ability to support the children, but

that the foster parents also had sufficient income to support the children financially. The

trial court also determined that the children’s stability with the foster parents and

desirability of maintaining that stability “overwhelming[ly]” favored denying the

guardianship. The trial court acknowledged that Scribner could have provided similar

stability given the opportunity, but it would be improper to focus on “what may be fair

for” Scribner rather than “the best interests of the children.”




the Child Custody Act factors “for guidance” was proper in the context of termination of
parental rights and adoption cases. We recognize that In re Barlow was decided before
specific best-interest factors were added to the Adoption Code by amendment in 1980
and thus should not be interpreted as condoning the application of different factors in the
face of a statutory requirement to do otherwise. However, In re Barlow is nevertheless
instructive in this case, in which the Legislature has not elected to confine the court’s
decision-making process regarding guardianships to a specific list of statutory factors.




                                             20
         The trial court likewise found the children’s school record to be a compelling

reason to deny the guardianship. The trial court recognized that the school district where

Scribner lived was highly regarded, but the court noted that the children made

“significant progress in their school performances” while with the foster parents.

Accordingly, the trial court stated, “[h]ow uprooting them and changing schools would

serve their best interests is highly questionable.”       The trial court recognized that

significant testimony was devoted to the children’s preference and concluded that JRG

was agreeable to either outcome, while COH, ERH, and KBH were “decidedly in favor

of remaining in their existing placement [with the foster parents] on a permanent basis.”

Acknowledging that the children’s preference had already been overridden when they

were removed from the care of their biological parents, the trial court determined that it

was not in the children’s best interest to again ignore their preference, particularly when

that preference was for what the trial court determined to be a “stable, loving, secure, and

trustworthy home . . . .” Finally, the trial court lamented its conclusion that neither the

foster parents nor Scribner seemed willing to encourage a relationship with the other

party.

         Overall, we are not left with the definite and firm conviction that a mistake was

made in assessing the facts relevant to the children’s best interests and, thus, we conclude

that the trial court’s best-interest determination was not clearly erroneous. First, the trial

court provided an individualized analysis based on the relevant evidence for each of the

applicable factors. Second, the trial court did not take a one-sided view of the evidence;

rather, the court weighed evidence that favored each placement option and acknowledged

that Scribner could likely provide a stable and caring environment for the children if


                                             21
given the opportunity. The trial court also recognized that its decision to deny the

guardianship could appear unfair to Scribner.         However, the trial court correctly

explained that its focus remained on the children’s best interests, as required by law. See

MCL 712A.19c(2). Finally, the Court of Appeals’ conclusion that the trial court erred by

denying Scribner’s petition for guardianship under MCL 712A.19c(2) was largely rooted

in its erroneous conclusion that Scribner was entitled to a preference because of her status

as a relative. However, as previously established, the Court of Appeals erroneously

interpreted MCL 722.954a and MCL 712A.19c. Because there is no statutory preference

for creating a guardianship with a relative under MCL 712A.19c(2), the entirety of the

Court of Appeals’ review of the trial court’s best-interest determination is severely

undercut.

       Accordingly, we conclude that the Court of Appeals erroneously substituted its

judgment for the trial court’s judgment on questions of fact. Additionally, we conclude

that the trial court did not clearly err in concluding that a guardianship with Scribner was

not in the children’s best interests under MCL 722.19c(2).

                                      IV. CONCLUSION

       We hold that MCL 722.954a creates a preference for placement with relatives, but

that preference does not apply to a court’s decision regarding whether to appoint a

guardian under MCL 712A.19c(2). We further hold that, in deciding whether to appoint

a guardian, a court must determine whether the guardianship is in the child’s best

interests, and to do so the court may consider the best-interest factors from the Child

Custody Act, the Adoption Code, or any other factors that may be relevant under the

circumstances of a particular case.


                                            22
       Because the Court of Appeals erroneously concluded that a preference for

placement with relatives exists under MCL 712.19c(2) and substituted its judgment for

the trial court’s on questions of fact regarding the children’s best interests, we reverse the

Court of Appeals judgment and remand to that Court to consider Scribner’s appeal of the

MCI Superintendent’s denial of consent to adopt the children.


                                                         Michael F. Cavanagh
                                                         Robert P. Young, Jr.
                                                         Stephen J. Markman
                                                         Mary Beth Kelly
                                                         Brian K. Zahra
                                                         Bridget M. McCormack
                                                         David F. Viviano




                                             23